Citation Nr: 0311563	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  00-13 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than July 29, 1999 
for a 70 percent evaluation for post-traumatic stress 
disorder (PTSD).  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

The veteran had verified active service from January 1966 to 
January 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1999 rating decision by the Department of 
Veterans Affairs (VA) Portland, Oregon Regional Office (RO).  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The RO granted service connection for PTSD in a rating 
action dated in November1997 and assigned a 30 percent 
evaluation effective from July 14, 1997. 

3.  The veteran filed a notice of disagreement (NOD) in June 
1998 to the 30 percent rating from the November 1997 rating 
decision.  

4.  The RO increased the evaluation for PTSD from 30 percent 
to 50 percent in a rating decision dated in January 1999; the 
effective date remained the same.

5.  The veteran was given notice of the increased evaluation 
in January 1999 and a statement of the case was provided in 
January 1999.  

6.  The veteran did not perfect his appeal timely; thus, the 
November 1997 rating decision became final.  

7.  On July 29, 1999, the veteran filed a claim for an 
increased evaluation for PTSD.  

8.  The RO increased the evaluation of the veteran's PTSD 
from 50 percent to 70 percent in a rating decision dated in 
December 1999 and assigned an effective date of July 29, 
1999, the date of claim.  

9.  The earliest date on which it was factually ascertainable 
that the veteran's PTSD was 70 percent disabling was the date 
of the VA examination conducted in September 1999..  



CONCLUSION OF LAW

The criteria for an effective date earlier than July 29, 
1999, for a 70 percent evaluation for PTSD have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.155. 
3.400 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000.  The Act emphasized VA's obligation to 
notify claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  The law applies to all claims filed on or after 
the date of its enactment or, as in this case, filed before 
the date of enactment and not yet subject to a final decision 
as of that date because of an appeal filed which abated the 
finality of the decision appealed.  38 U.S.C.A. § 5107, Note 
(West 2002).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2002).  These 
regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not yet decided by VA as 
of that date, except as specified.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  

A review of the claims folder reveals that the RO has, in a 
statement of the case, supplemental statements of the case, 
informed the veteran of the evidence necessary to 
substantiate his pending claim.  The veteran has been 
provided the applicable laws and regulations governing the 
assignment of the effective date in his case as well as the 
provisions of the VCAA.  All known and available evidence has 
been collected for a review, and there is no indication that 
there is any additional relevant evidence that has not been 
obtained for consideration.  In this case, there is not 
significant dispute as to the facts, but rather the outcome 
of the appeal is largely governed by application of the 
correct laws and regulations to the established facts.  As 
the issue on appeal is the assignment of an accurate 
effective date in accordance with the applicable laws and 
regulations, the Board concludes that further assistance to 
develop this claim is not warranted because, "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 U.S.C.A. § 5103A(2).  All 
development and notification necessary under VCAA has been 
completed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  


Analysis

The veteran contends that he is entitled to an effective date 
earlier than July 29, 1999, for the 70 percent evaluation of 
his PTSD.  Overall, the veteran alleges that in the rating 
decision in which service connection was awarded, his PTSD 
should have been rated at 70 percent effective from July 14, 
1997.  For the reasons and bases noted below, the Board must 
deny the veteran's claim for an earlier effective date for 
the award of a 70 percent evaluation for his PTSD.  

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.200, 20.302.  Previous determinations 
that are final and binding, including decisions of service 
connection and degree of disability, will be accepted as 
correct in the absence of clear and unmistakable error.  38 
C.F.R. § 3.105(a).  

In the rating action dated in November 1997, the RO granted 
service connection for PTSD and assigned an evaluation of 
30 percent effective from July 14, 1997.  The veteran filed 
his NOD to that rating, and in a January 1999 rating action, 
the RO increased the evaluation from 30 percent to 50 percent 
effective from July 14, 1997.  The veteran did not perfect 
his appeal; thus, the earlier rating action became final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302.  

Subsequently, the veteran's claim for an increased evaluation 
for his PTSD was received into the record on July 29, 1999.  
In the December 1999 rating decision, the RO increased the 
evaluation for PTSD from 50 percent to 70 percent and 
assigned the effective date of July 29, 1999, the date of 
claim.  

First, the Board first notes that the veteran's has not 
alleged that any of the decisions prior to the December 1999 
decision were clearly and unmistakably erroneous.  When 
attempting to raise a claim of clear and unmistakable error, 
a claimant must describe the alleged error with some degree 
of specificity and, unless it is the kind of error, that if 
true, would be clear and unmistakable error on its face, must 
provide persuasive reasons as to why the result would have 
been manifestly different but for the alleged error.  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).  

The veteran's general allegation that the effective date for 
the 70 percent evaluation should be July 14, 1997, the date 
of his initial claim, does not meet the restrictive 
definition of clear and unmistakable error.  Thus, there has 
been no legally sufficient claim of an earlier effective date 
based on clear and unmistakable error.  

In addition, the Board is cognizant of the veteran's argument 
that he was experiencing personal family problems with the 
death of his parents that coincided with the time period for 
perfecting his appeal on the matter of entitlement to an 
increased evaluation for his PTSD.  Nonetheless, there is no 
indication in the record that the veteran was not apprised of 
his appeal rights and afforded the opportunity to perfect the 
same.  Thus, although the Board is sympathetic with the 
veteran's personal circumstances, his contentions do not 
serve to vitiate the finality of the prior decision.  
Inasmuch as the veteran did not perfect an appeal, the 
decision to award him a 50 percent rating from July 14, 1997, 
became final, and the veteran's July 29, 1999, statement is 
considered a claim for an increased rating.  

Applicable law and regulations state that, except as 
otherwise provided, the effective date for an increased 
evaluation will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(o)(1).  

Further, the effective date of an award of increased 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year from such date; 
otherwise, date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2).  

The pertinent evidence of record included the VA outpatient 
and Vet Center reports as well as a VA examination report 
dated in September 1999.  The first evidence that the 
veteran's PTSD warranted a 70 percent rating is the September 
1999 VA examination report.  None of the other medical and 
psychological evidence indicates that the veteran's PTSD 
rendered him 70 percent disabled at any time during the one 
year prior to his July 29, 1999, increased rating claim.  
Indeed, the records during that time period primarily 
consisted of focus group reports which did not indicate a 
worsening of the PTSD.  The VA examination report, on the 
other hand, indicated a Global Assessment of Functioning 
score of 45 due to the PTSD.  This score is indicative of 
serious symptomatology warranting the 70 percent evaluation.

As it was first factually ascertainable that the veteran's 
psychiatric condition manifested by PTSD was 70 percent 
disabling in September 1999, the claim for an effective date 
earlier than July 29, 1999, the date of claim, for the award 
of a 70 percent rating for the service-connected PTSD must be 
denied.  38 C.F.R. § 3.400(o)(2).  Therefore, the veteran's 
claim for an effective date earlier than July 29, 1999, for 
the 70 percent rating for PTSD is denied.  



ORDER

Entitlement to an effective date earlier than July 29, 1999, 
for an evaluation of 70 percent for PTSD is denied.  



_________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

